            Case 2:18-cv-07723-SJO-JPR Document 33 Filed 03/26/19 Page 1 of 6 Page ID #:470



               I   JINSHU ZHANG (Bar No. 166981)
                   i ohn.zhan s(Dderiton s.aom
               2   lnE r.       P_AKK (Bar No. 234474)
                   i ae .CI arl<(d.d ent ons . co rn
               3   bTNTONS US LLP
                   601 South Fisueroa Street" Suite 2500
               4   Los Anceles."Califbrnia 900 17 -57A4
                   Telephdne:'Q13\ 623-9300
               5   Facsirnile: (213) 623-9924
               6   William T. O'Brien admitted pro hac vice)
                   william.obri           com
               7   Daniel Morris         pro hac vice)
                   claniel.morri                    s.colll
               8

               9

              10
    ait-           Attornevs for Petitiorrer
    i,..r     l1   Shanshii Oichenuvuer"nins Investurent
                   PartnErshi1i Enteifif ise (Liirited Partnersliip)
              t2
(ni.'/4

Zri-:s
              13                                    UNITE,D STATES DISTRICT COURT
Y
    =,\d
Z i,,rc.t     l4                                  CENITRAL DISTRICT OF CALIFORNIA
    +itr
    )7        15
    c<
    ,Ji b
    *c>
    ci        16   Shanshai Oicheneyueminq, Investment                 Case No. 2:18-CV-7723 SJO (JPRx)
                   PartrrErshi 5i E nterlri se (L iiirited
              17   Partnershi|),                                       STIPULATION FOR ENTRY OF
                                                                       TEMPORARY RESTRATNING
              18                              Petitioner,              ORDER; IPROPOSSDI ORDER
              T9                    v
              20   Jia Yueting,
              21                              Respondent.              Action Filed: September 5, 2018
              22

              23

              24

              25

              26
              27
              2B                                                                    STIPULATI0N FOR ENTRY OF
                                                                               TEMPORARY RI]STRAINING ORDIlR;
                                                                                            IPROPOSEDIORDER

                   AC   l'tVIi   240881 880
              Case 2:18-cv-07723-SJO-JPR Document 33 Filed 03/26/19 Page 2 of 6 Page ID #:471



                  1
                                                            STIPULATION
                 2
                                  Petitioner Shanghai Qichengyuerning Investment Parlnership Enterprise
                 a
                 J
                      (Linrited Parlnership) ("Petitioner") and Respondent Jia Yueting ("Respondent"),
                 4
                      by and through their undersigned counsel of record, hereby stipulate and agree as
                 5
                      follows:
                 6
                                  WHEREAS, on September 5, 2018, Petitioner initiated this case (the
                 7
                      "Action") by filing a Petition to Recognize       and Enforce a Foreign    Arbitral Award
                 8
                      (ECF No. 1);
                 9
                                  WHEREAS, on February 2A,2019, Petitioner filed a Motion and Application
                10
  att-
                      for Right-to-Attach Order and Writ of Attachment (ECF No. 31, the "Motion for
  .-,ra
                t1
   iF
   =r--               Attachment");
Jnl<x           l2
Adizfr
t,r;4';
                                  WHEREAS, in this Action arrd its Motion for Attachment, Petitioner: assetts
                t3
Z i:<;                that it is the awardee of an arbitration award in the amcunt of approximately
v =_-\*
F =(r_.
Z ii ,;e..r     l4
Fl"E c-               US$100 million, inclusive of prejudgment interest, and that it has established the
  F\i           15
  -Z
  (nh                 probable validity of its claim in this Action;
  *c
  c--j          16
                                  WHEREAS, Petitioner's Motion for Attachment requested a r"ight to attach
                17
                      certain assets;
                18
                                  WHEREAS, Petitioner furlher contends that it wiil suffbr great and
                19
                      irreparable harm if this Or:der is not issued to prevent Respondent from selling,
                20
                      concealing, encumbering, or otherwise transfbrring his property during the
                21
                      pendency of this Action;
                22
                                  WHEREAS, Petitioner and Respondent have confbrred and reached
                /"J
                      agreement, pursuant to which the parlies filed      a   joint stipulation to withdraw the
                24
                      Motion tbr Attachment (ECF No. 32);
                25
                                  WHEREAS, Petitioner and Respondent also reached agreement consenting
                26
                      to the entry of a temp orary restraining order, which will maintain the status quo and
                27
                28                                                                       STIP{JLATION FOR ENTRY OF
                                                                    )               TEMPORARY RtrSTRAINING ORDER;
                                                                                                  PROPOSEDI 0RDER

                      ACl lVI,r 240881880
              Case 2:18-cv-07723-SJO-JPR Document 33 Filed 03/26/19 Page 3 of 6 Page ID #:472



                  1
                        enjoin the Respondent from directly or indirectly selling, concealing, encumbering,
                  2
                        disposing, or otherwise transfeffing, all assets that he owns until the conclusion                  of
                  t
                  -l
                       this Action or Jlrly 3, 2A 19, whichever is earlier;
                  4
                                    WHEREAS, Petitioner and Respondent also reached agreementthat
                  5
                       Respondent should retain the right or ability to make paylnents or otherwise dispose
                  6
                       of assets to the extent necessary to accomrnodate (i) the reasonable living expenses
                       of Respondent and his irnmediate fbmily, (ii) the reasonable legal expenses of'
                  8
                       Respondent, and/or   (iii) as otherwise permitted under California law; and
                  9
                                   NOW, THEREFORE, the parties hereby jointly stipulate and agree that
                l0
      r-
   at r'l
                                             1. Respondent shall not directly or indirectly sell, conceal, encumber,
   .-'
   3l.-         t1
^ax
   {e
                                                dispose   o{ or otherwise transfer   any of his assets which Respondent
' r it -C       l2
A cl izn
-1 at5
                                                owns; and are located within the jurisdictional lirnits of this Court until
                13
e d:u                                          the conclusion of this Action or Jr"rly 3,2A19, whichever is earlier; and
!, x _.r.-
F qU_
Z rl, .;t"t     t4
                                         2. Nothing in this stipulation deprives Respondent of the right or ability
                15
   A}
   -,7
                                               to make payrnents or otherwise dispose of assets to the extent
   6;
   *c
   O-j          I6
                                               neaessary to accommodate (i) the reasonable iiving expenses             of
                t7
                                               Respondent and his immediate family,            (ii) the reasonable legal
                18
                                               expenses of Respondent, andlor        (iii)   as otherwise permitted under
                I9
                                               California law.
                20
                                   IT IS SO STIPULATED
                21

                22
                /.J

                24
                25

                26

                27
                28                                                                                    STIPI.]LATI0N FOR ENTRY OF
                                                                            -3-                 TI]MPORARY RRSTRAINING ORDIR;
                                                                                                               IPROPOSEDI ORDHR

                       ACl lvl,i 240881830
            Case 2:18-cv-07723-SJO-JPR Document 33 Filed 03/26/19 Page 4 of 6 Page ID #:473



                1
                    Dated: March 26,2019                            DENTONS US LLP
                2

                J
                                                                    By: /s/ Jae K. Park
                4                                                       Jinshu Zhang
                                                                        Jae K. Park
                                                                                    -
                5
                                                                    Attorneys for Petitioner
                6                                                   Shanshai Oichensvuemins Investment
                                                                    PartnErshifr nnter$?i se   (Lihited
                7                                                   Partnershiir)
                8
                    Dated: March lI,2019                            LATHAM & WATKINS LLP
                9

    OE
               10
    ^iC-
                                                                    By: /s/ Daniel Scott Schecter
    rl
               1l                                                       Daniel Scott Schecter
    =F-
                                                                        R. Peter Durning, Jr
i Fia-         T2
J14<X
zEZA                                                                Attornevs for Respondent
-aA)
!p < Eid
4 oI\o
               13                                                   .Iia Yueiin o
                                                                                c'

H   fr,iO     I4
16;s't.
-+tI]tro
    -z
    o<
              15                                          ATTESTATION
    aa
    #o
    OJ
    \o        I6              I hereby attest that all signatories listed above, on whose behalf this
              t7    stipulation is submitted, concur in the filing's content and have authorized the
              18    filing.
              r9
                    Dated: March 26,2019                            DENTONS US LLP
              20

              2l
                                                                    By: /s/ Jae K. Park
              22                                                        Jinshu Zhans.
                                                                        Jae K. Park -
              23
                                                                    Attorneys for Petitioner
              24                                                    Shanshai Oichensvuemins Investment
                                                                    PartnE rshi p- Entefr?ise (Lifir i ted
              25                                                    Partnership)
              26
              27
              28                                                                    STIPULATION FOR ENTRY OF
                                                                 -4-           TEMPORARY RESTRAINING ORDER;
                                                                                               IPROPOSEDI ORDER

                    ACTIVE 24088I880
                     Case 2:18-cv-07723-SJO-JPR Document 33 Filed 03/26/19 Page 5 of 6 Page ID #:474



                        I                                                         ORDER
                        2                      The par"ties having stipulated, and good carlse appearing, the Court hereby
                        a   ORDERS as follows:
                        J

                        4                      This Order is issued on    March     ,2019 at            a.m./p.m.

                        5                      Respondent sliall not directly or indirectly sell, conceal, encurnber, dispose

                        6   of, or otherwise transfer any of his assets which Respondent owns; and are located

                        7   within theiurisdictional limits of this Court until the conclusion of this Action or
                        8   July 3, 2019, whichever is earlier; provided that nothing in this stipulation or order

                        9   deprives Respondent of-the right or ability to make payments or otherwise dispose

                       10   of assets to the extent necessary to acoomrnodate (i) the reasonable living expenses
     !'?               l1   of Respondent and his immediate family, (ii) the reasonabie legal expenses of
     {*
  r, :6
i;!   -?
                       t2   Respondent, and/or               (iii)   as otherwise permitted under California law.
* Nzr
                       t3                      IT IS SO ORDERED.
Z A -:id
t Erlm
Z.   ir   ,.1   al     14
     +=
                             Dated
     :)   l-           15
     ,5;
     Fc
     <>J               16                                                                  united   States   District Judge

                       17

                       t8
                       19   I 104.r465:',V-l



                       2A

                       21

                       22

                       23

                       24
                       25

                       26

                       27
                       2B                                                                             STIPULATI0N FOR ENTRY OF
                                                                                    -5           TEMPORARY RNSTRAINING ORDER;
                                                                                                                  IPROPOSEDIORDER

                            AC',ilVIi 240881880
                Case 2:18-cv-07723-SJO-JPR Document 33 Filed 03/26/19 Page 6 of 6 Page ID #:475



                    1                                      CERTIFICATE OF SERVICE
                   2          I, Jae K. Park, certifu that I caused to be served upon the following counsel
                        and parties of record a copy of the following document(s):
                   a
                   J
                        .                STIPULATION FOR ENTRY OF TEMPORARY RESTRAINING
                   4                     ORDER; [PROPOSED] ORDER
                   5
                        as indicated/listed on the United States District Court, Central District of
                   6    California's CiWECF registered email list in the above-referenced matter
                   7     Daniel Scott Schecter, Esq.                                   Attornevs for Sneciallv
                                                                                       4fnggrillg nesfuondent
                   8
                         R. Peter Durning, Jr., Esq.                                   Jru rueung
                         Samantha P. Koppel, Esq.
                   9     LATHAM & WATKINS LLP
                  10     10250 Constellation Boulevard, Suite I 100
     9l
     NF\                 Los Angeles, CA 90067
     L!?
     lc-          11     Tel: (424) 653-ss00
B^:
                  I2     Fax: (424) 653-5501
rHsE
F]   F9\^

(nd.>cn
i
-itA)
     L-.i:JO\            E-mail: daniel.schecter@lw.com
                  13
2aEs
I fi50            I4
6.9 dc,
H;E                                      Executed on March 2612019, in San Diego, California.
  FU              15
     -z
      o<
     a;
     io
     OJ
     \o           T6
                                                                                 /s/ Jae K. Park
                  I7
                  18
                        1095 19771\V-1
                  I9
                  20

                  2I
                  22
                  z3

                  24

                  25

                  26
                  27
                  28

                                                                        -6-           CASE NO. 2:18-CY-7723-SJO (JPRX)
